UNITED STATES DISTRICT COURT ERO
SOUTHERN DISTRICT OF NEW YORK -

RONALD THOMAS,
Plaintiff,
ORDER
Vv.
19 CV 5623 (VB)
COMMISSIONER OF SOCIAL SECURITY,
Defendant.

Plaintiff, proceeding pro se and in forma pauperis, filed this social security appeal by
complaint dated June 13, 2019. (Doc. #2). By Order dated August 2, 2019 (Doc. #7), the Court
referred this case to Magistrate Judge Lisa M. Smith for a report and recommendation. On
November 19, 2019, the Court ordered defendant’s counsel to file a letter by December 19, 2019,
advising the Court whether the parties consented to conducting all further proceedings before
Magistrate Judge Smith. (Doc. #11).

To date, defendant’s counsel has failed to file a letter in compliance with the Court’s
November 19 Order.

The Court’s Order was not a suggestion.

Accordingly, the Court sua sponte extends to January 6, 2020, defendant’s counsel time
to file a letter advising the Court regarding consent to conducting all further proceedings before
Magistrate Judge Smith.

The Clerk is directed to mail a copy of this Order to plaintiff at the address on the docket.

Dated: December 23, 2019
White Plains, NY
SO ORDERED:

dst —

Vincent L. Briccetti
United States District Judge

 
